DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit the claims from which they depend for the following reasons:
1) With respect to claim 16, since no other structure than that recited in claim 1, from which this claim depends is recited in claim 16, any embodiment of claim 1 would meet all of the limitations of claim 16, making this claim no more limiting than claim 1, from which it depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/081376 A1 (WO’376) in view of US 5379831 to Carpenter (Carpenter).With respect to claims 1, 3, 9, 10, 11, 12 and 16, WO’376 teaches a smelting vessel (4) for producing molten metal including a refractory lined hearth (upper 25 and lower 26 parts), that in use is in contact with molten metal and slag, the hearth including a plurality of heat pipes (21) with closed upper ends positioned in the refractory lining  for cooling the refractory lining with the heat pipes including a heat transfer fluid which in a liquid phase is water and in a vapor phase is .
With respect to claim 2, the venting of Carpenter allows only the vapor phase to be released (see col. 2 lines 20-25 where the gas (vapor) is released). 
With respect to claim 5, the hearth of WO’376 is arranged so that an upper part is in contact with molten sag and a lower part is in contact with molten metal with the heat pipes in the upper part (see figure 2 for example).
With respect to claims 6 and 7 the heat pipes include lower straight sections extending vertically into the refractory lining (se fig. 2 for example).
With respect to claims 14 and 15, WO’376 teaches a smelting process meeting the claimed steps employing an apparatus described above (see pages 2-4 and the claims for example). 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least for the reasons given in the office action mailed on 8/6/2021.

Response to Arguments
Applicant's arguments filed on 11/4/2021 have been fully considered but they are not persuasive. Initially, it is noted that the previous rejection of claims 1-15 under 35 USC 112(b) and 112(d) have been overcome and these rejections have been withdrawn.
However, Applicant’s argument that instant claim 16 is now properly further limiting is not persuasive since as stated above, even as amended, the claim recites no new structure not already recited in independent claim 1, making this claim no more limiting than claim 1 from which it depends.
With respect to Applicant’s argument that WO’376 does not teach a snorkel or release valve within or extending into a vent in the heat pipe, this argument is not persuasive since as stated in the above rejection, Carpenter is cited to teach that the use of snorkels or release valves in heat pipe constructions are an old and well known expedient in order to prevent damage due to extreme pressures.
Applicant’s further argument that Carpenter does not describe a snorkel extending into a heat pipe is also not persuasive since as stated above, Carpenter teaches this feature at least at col. 2 lines 13-27 for example. 
Applicant’s further argument that Carpenter and WO’376 are from different arts and one of ordinary skill in the art would not reasonably combine their teachings, this is not persuasive since as stated above, both Carpenter and WO’376 employ heat pipes which can become damaged due to overpressure, and motivation to employ the solution to this common problem in heat pipes taught by Carpenter would also be useful in the heat pipes of WO’376.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk